DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. US 2018/0192577 A1.
With respect to claim 1, Smith et al. US 2018/0192577 A1 disclose a particle delivery system (best shown in Figure 8C) of an agricultural row unit 16, comprising:
a first particle belt 56 (Figure 8C) configured to receive a particle (“seed” as disclosed in paragraph [0092], line 12) from a particle metering and singulation unit 26 (see the disclosure in paragraph [0092], lines 12 and 13);
a second particle belt 70 (Figure 8C) configured to receive the particle (“seed” as disclosed in paragraph [0092], line 12) from the first particle belt 56 (Figure 8C) and to expel the 
a particle transfer assembly 72,74 (Figure 8C) configured to facilitate transfer of the particle (“seed” as disclosed in paragraph [0092], line 12) from the first particle belt 56 (Figure 8C) to the second particle belt 70 (Figure 8C).
Regarding claim 2, the particle transfer assembly 72,74 (Figure 8C) generally comprises a particle tube 28 (see the disclosure in paragraph [0092], line 16) configured to at least indirectly partially direct the particle (“seed” as disclosed in paragraph [0092], line 12) from the first particle belt 56 (Figure 8C) to the second particle belt 70 (Figure 8C) due to its presence.
As to claim 3, the particle transfer assembly 72,74 (Figure 8C) comprises at least one guide wheel 60 (Figure 8C) configured to indirectly guide the particle (“seed” as disclosed in paragraph [0092], line 12) from the first particle belt 56 (Figure 8C) to the second particle belt 70 (Figure 8C) via rotation of the at least one guide wheel 60 (Figure 8C) due to its presence.
With respect to claim 4, the first particle belt 56 (Figure 8C) comprises a first particle engagement section (unnumbered) and a first particle exit section (unnumbered), the second particle belt 70 (Figure 8C) comprises a second particle engagement section (unnumbered) and a second particle exit section (unnumbered), the first particle belt 56 (Figure 8C) is configured to receive the particle (“seed” as disclosed in paragraph [0092], line 12) from the particle metering and singulation unit 26 (see the disclosure in paragraph [0092], lines 12 and 13) at the first 
As to claim 5, the particle transfer assembly 72,74 (Figure 8C) is generally disposed between the first particle exit section (unnumbered) of the first particle belt 56 (Figure 8C) and the second particle engagement section (unnumbered) of the second particle belt 70 (Figure 8C).
Regarding claim 6, the first particle belt 56 (Figure 8C) comprises a first base (unnumbered) and a first plurality of flights 62 (Figure 8C) extending from the first base, the second particle belt 70 (Figure 8C) comprises a second base (unnumbered) and a second plurality of flights 62 (Figure 8C) extending from the second base (unnumbered), and each pair of first opposing flights 62 (Figure 8C) of the first plurality of flights 62 (Figure 8C) and each pair of second opposing flights 62 (Figure 8C) of the second plurality of flights 62 (Figure 8C) are configured to receive the particle (“seed” as disclosed in paragraph [0092], line 12).
With respect to claim 7, an air flow system (unnumbered) is necessarily present due to the presence of air in which air flow inherently is present is configured to inherently provide an air flow to necessarily and inherently direct the particle (“seed” as disclosed in paragraph [0092], line 12) from the first particle belt 56 (Figure 8C) to the second particle belt 70 (Figure 8C).
As to claim 8, the air flow system necessarily comprises an air tube (unnumbered; the tube at the top of Figure 8C) and necessarily an air flow device (necessarily for operation of the .

Allowable Subject Matter
Claims 9-20 are allowed.

Reasoning for no Double Patenting Rejection Being Made
	No double patenting rejection is being made between the claims of the instant application 16/726,598 and related applications 16/726,346; 16/726,404; 16/726,388; 16/726,435; 16/726,501; 16/726,528; 16/726,470; 16/726,558; 16/726,619; 16/726,648; 16/726,670; 16/985,858 and 16/985,943 since significant differences are present between the claims of the instant application 16/726,598 and related applications 16/726,346; 16/726,404; 16/726,388; 16/726,435; 16/726,501; 16/726,528; 16/726,470; 16/726,558; 16/726,619; 16/726,648; 16/726,670; 16/985,858 and 16/985,943.





Conclusion
Romans US 5,992,338 discloses a belted seed metering device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



March 1, 2022